Citation Nr: 0002588	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-34 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right leg disability, 
to include of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran had unverified active service from January 1980 
to July 1982, and verified active service from September 1990 
to May 1991.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan, (RO), which denied the benefit sought on 
appeal.


REMAND

The veteran maintains, in substance, that he incurred a right 
leg injury during military service.  Therefore, a favorable 
determination has been requested.  

In his claim for VA disability benefits, received in May 
1991, the veteran reported dates of service to include from 
January 16, 1980 to July 23, 1982, in the Army, and that he 
had served as an Army reservist from July 23, 1982 to the 
present.  While confirmation of such service is not of 
record, a DD Form 214 of record reflects active service prior 
to September 19, 1990 of two years, six months and 8 days 
duration.  Attempts to obtain the veteran's complete service 
medical records from the National Personnel Records Center 
have been unsuccessful.  Service medical records submitted by 
the veteran, dated from 1980 to 1982, include evidence of 
complaints and treatment of right leg pain in 1982.  
Moreover, the record does not reflect a request for the 
veteran's service personnel records from the appropriate 
sources.  Development in this regard would be useful in the 
adjudication of the appeal.

In correspondence received in November 1996, the veteran 
stated that he wished to reopen his service connection claim 
for both legs, and noted that he had received "additional" 
treatment at the VA Medical Center (VAMC) at Allen Park, 
Michigan.  The identified Allen Park VAMC treatment records 
are potentially relevant to the veteran's claim for service 
connection for a right leg disability, and should be 
associated with the claims file.  Additionally, the veteran's 
November 1996 statement implies that he had received VA 
treatment for a leg disability prior to November 1996.  
Records of such VA treatment may show continuity of 
symptomatology since the veteran's separation.  In addition, 
such VA records may contain evidence of current disability 
and a nexus to findings made during his active service.  Most 
important is the fact that since the Allen Park VAMC 
treatment records are already in the custody of VA, a well-
grounded claim is not a prerequisite for associating them 
with the veteran's claims file.  "[T]he Secretary had 
constructive, if not actual, knowledge of those items 
[generated by the VA]."  Bell v. Derwinski, 2 Vet. App 611, 
613 (1992).

The Board also notes that in February 1997 the veteran 
submitted a VA Form 21-4142, Authorization for Release of 
Information, for records of medical treatment from April 1996 
to the present by a Dr. Gordon Moss.  The RO did not attempt 
to obtain such records.  

The Board finds that while VA is under an obligation to 
obtain the veteran's VA medical records, VA is under no 
similar obligation to obtain the indicated private medical 
records at this time.  First, no decision has yet been made 
as to whether the veteran's claim is well-grounded in the 
absence of consideration of the aforementioned VA medical 
records of which the VA has notice, and therefore the 
statutory duty to assist the veteran in developing his claim 
does not yet apply.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159(a) (1999).  Moreover, the duty to assist 
does not attach where the evidence, even if obtained, would 
make no difference in the result of the case.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In this regard, it 
is noted that the veteran testified during a May 1998 RO 
personal hearing that Dr. Moss had never offered or discussed 
an opinion as to whether the veteran's alleged current right 
leg findings were related to the veteran's active service, or 
injuries incurred therein.  Nevertheless, the absence of a 
current duty to assist does not preclude obtaining such 
records when to do so, at this time, could preclude further 
delay in final adjudication of the appeal.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take all necessary 
action to obtain verification of the 
specific dates of the 2 years, 6 months, 
and 8 days active service prior to 
September 19, 1990, referenced in the DD 
Form 214 of record, to include service 
personnel records and available service 
medical records, not already of record.  
The veteran should be contacted for any 
additional information necessary in 
obtaining such confirmation.

2.  The RO should attempt to obtain 
copies of any pertinent records, not 
already in the claims file, of VA medical 
treatment for disability of the right 
leg, especially records regarding medical 
treatment at the Allen Park VAMC, since 
service, and reports of treatment by Dr. 
Gordon Moss since April 1996. 

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the veteran's claim for 
service connection for right leg 
disability.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

